Exhibit 10.28

SEVERANCE AGREEMENT AND WAIVER OF CLAIMS

 

THIS SEVERANCE AGREEMENT AND WAIVER OF CLAIMS (hereinafter referred to as the
“Agreement”) is made and entered into by and between Charles F. McCoy
(hereinafter referred to as “Employee”) and Unifi, Inc., a New York corporation,
(hereinafter referred to as “Unifi” or “the Company”).

 

THE PARTIES acknowledge that on May 13, 2013, the Company notified the Employee
that Employee’s employment would be terminated;

 

WHEREAS, the Company desires to provide Employee with severance benefits and the
parties desire to further provide for the settlement of potential disputes
between the Employee and the Company arising out of Employee’s employment with
the Company and Employee’s termination of employment with the Company;

 

THEREFORE, in consideration of the mutual agreements and promises set forth
within this Agreement, the receipt and sufficiency of which are hereby
acknowledged, Employee and the Company agree as follows:

 

 

1.

Termination of Employment. Employee and the Company hereby mutually agree that
their employment relationship shall terminate effective as of July 31, 2013,
provided that Employee’s status as a Named Executive Officer (and any other
affiliate status and/or official capacity of the company and its subsidiaries)
shall terminate effective as of May 13, 2013. The parties further agree that the
relationship created by this Agreement is purely contractual and that no
employment relationship is intended, or should be inferred, from the performance
of the Company’s obligations under this Agreement.

     

 

2.

Leave of Absence. Until his termination date becomes effective on July 31, 2013,
Employee shall be deemed to be on an administrative leave of absence with full
pay and benefits. Employee will be available by telephone and for in-person
meetings to assist in the transition of his duties during this leave of absence.
Except as expressly authorized by the Company, Employee understands and agrees
that he shall not have access to the Company’s offices or information while on
the administrative leave of absence.

 

 

 
Page 1 of 10 Pages

--------------------------------------------------------------------------------

 

 

 

3.

Payments. The Company agrees to make the following payments:

 



a.     The Company will pay Employee, on the Company’s normal bi-weekly payroll
periods, a total of sixteen (16) months of severance pay covering the period of
August 1, 2013 through November 30, 2014, based on Employee’s annual base salary
of $317,000. All payments are subject to withholdings for state and federal
taxes and other authorized deductions.

 

b.     Employee is eligible for and will receive a cash bonus, less applicable
taxes, under the terms of the Company’s fiscal 2013 salaried bonus plan (the
“Bonus Plan”), subject to all terms and conditions of the Bonus Plan for fiscal
2013.

 

c.     Six months after termination date, Employee will receive payment for
amounts accrued under the Supplemental Key Employee Retirement Plan (“SERP”),
but Employee will not receive a contribution to the SERP in December 2013.

 

d.     Employee will receive three (3) weeks of vacation payout at the
expiration of the administrative leave period (July 31, 2013).

 

 

4.

Medical and Dental Insurance. The Company will continue to provide Employee (and
eligible dependents) medical and dental coverage on the same terms and
conditions as active employees of the Company and in accordance with the terms
of the Unifi, Inc. Employee Welfare Benefit Plan then in effect (the “Medical
Plan”) until such time as Employee begins new employment, including gainful
self-employment (as determined by Unifi in its sole discretion), or until
November 30, 2014, whichever comes first. Employee’s cost of medical and dental
insurance will be the same as the cost of such insurance for active employees,
which shall be deducted from the bi-weekly severance payments.

 

 

 
Page 2 of 10 Pages

--------------------------------------------------------------------------------

 

 

a.     When Employee’s medical and dental insurance coverage terminates under
this Agreement, Employee shall be entitled to continue his medical and dental
insurance coverage under COBRA.

 

b.     Except as provided herein for medical and dental insurance, Employee’s
coverage under all other benefits under the Unifi, Inc. Employee Welfare Benefit
Plan shall terminate on July 31, 2013, including, without limitation, benefits
in the event of disability, life insurance coverage, and accidental death and
dismemberment coverage.

 

 

5.

Waiver of Claims. Employee agrees not to make any claims or demands or to
commence any type of legal action (including administrative charges or lawsuits)
against the Company (as well as its Board members, officers, officials,
employees, and agents) or any related companies, subsidiaries, successors, or
assigns on matters arising from Employee’s employment with or termination from
the Company. This includes but is not limited to a release of any and all
rights, claims, or causes of action arising under any state or federal
constitution, statute, law, rule, regulation, or common-law principle of tort,
contract, or equity. This waiver of claims specifically includes but is not
limited to any action under the Age Discrimination in Employment Act of 1967, 29
U.S.C. § 621, et seq.; Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000e, et seq.; and the Americans with Disabilities Act of 1990,
42 U.S.C. § 12101, et seq. By entering into this Agreement, Employee does not
waive or relinquish any rights he might have with regard to vested stock
options, vested restricted stock, retirement benefits or the right to employee
benefits by reason of Employee’s termination of employment. The rights and
obligations to such benefits are governed by the terms and conditions of the
plans.

 

 

 
Page 3 of 10 Pages

--------------------------------------------------------------------------------

 

 

 

6.

Complete Defense. Other than as provided in Section 14 hereafter, the parties
agree that this Agreement may be treated as a complete defense to any legal,
equitable, or administrative action that may be brought, instituted, or taken by
Employee, or on his behalf, against the Company and shall forever be a complete
bar to the commencement or prosecution of any claim, demand, lawsuit, charge, or
other legal proceeding of any kind against the Company, any related companies
and subsidiaries, and the directors, officers, employees, and agents of them,
including any successors and assigns, relating to his employment with the
Company and/or the termination of his employment with the Company.

     

 

7.

Notification of Other Employment. Employee represents and warrants that within
ten (10) days of accepting other employment (or becoming self-employed), he will
inform the Company (i) of the name and address of his employer and (ii) his
eligibility for medical and dental insurance coverage with his employer. This
notification requirement shall expire three (3) years after this Agreement
become effective.

     

 

8.

Full Cooperation. Employee agrees to fully cooperate with and assist Unifi in
transitioning his work assignments to others in the Company. Employee also
understands that he may be needed by the Company as a witness in certain
arbitration and/or litigation matters (that the Company is or may in the future
be involved) in which he participated in while employed with the Company.
Employee agrees that he will provide reasonable assistance to the Company in
such arbitrations/litigations and testify for the Company as reasonably
requested by the Company. The Company agrees to reimburse Employee for his
reasonable out of pocket costs and expenses (including travel expenses, and lost
wages or other compensation) incurred for his cooperation as set forth in this
provision of the Agreement.

 

 

 
Page 4 of 10 Pages

--------------------------------------------------------------------------------

 

 

 

9.

Return of Property. Employee agrees that he will return to the Company any
originals or copies of documents, electronic media or other materials (in
electronic, hard copy or other form) and Confidential Information in his
possession, including but not limited to all property or information, reports,
files, memos, plans, lists, or other records (including electronically stored
information) belonging to the Company or its affiliates, including copies,
extracts or other documents derived from such property or information. Employee
may retain as his separate personal property the cell phone(s), tablet, laptop
and desktop computers.

     

 

10.

Confidentiality of this Agreement. This Agreement shall be deemed to be strictly
confidential by and between these Parties and by express agreement and
understanding this Agreement shall not be deemed, referenced, cited or referred
to by the Parties hereto or any other third parties relating to Employee’s
employment with Unifi, nor shall this Agreement be used as evidence in any
litigation between and among the Parties to this Agreement (or any other third
parties) except to establish only between the Parties to this Agreement
specifically the terms and conditions set forth therein. Further, the Parties
hereby covenant and agree that upon the execution of this document and prior
thereto that they have not nor will they in the future discuss with anyone the
terms and conditions of this Agreement or anything pertaining to the terms and
conditions of this Agreement, the negotiation of the terms and conditions of
this Agreement, the settlement terms and conditions of this Agreement or the
details of this Agreement, except as required by court order or with the written
consent of all parties to this Agreement. Further, all Parties hereto agree that
upon receipt of a subpoena or any formal legal request for information covered
by or contained in this Agreement that they will as soon as practical notify one
another in writing of such pending request to the persons at the addresses set
forth herein and that the terms of this Agreement shall remain confidential and
shall only be disclosed by any Party hereto as that Party is ordered to do so by
a court of competent jurisdiction, or as required for the preparation of any
state or federal tax return.

 

 

 
Page 5 of 10 Pages

--------------------------------------------------------------------------------

 

 

 

11.

Disclosure of Confidential Information. Employee agrees that for a period of
five (5) years from the date of this Agreement, he will not disclose or make
available to any person or other entity any trade secrets, confidential
information, as hereinafter defined, or “know-how” relating to Unifi’s, its
affiliates’ and subsidiaries’, businesses without written authority from Unifi’s
Chairman and Chief Executive Officer, unless he is compelled to disclose it by
judicial process. “Confidential Information” shall mean all information about
Unifi, its affiliates or subsidiaries, or relating to any of their products or
any phase of their operations, not generally known to their competitors or which
is not public information, which Employee knows or acquired knowledge of during
the term of his employment.

     

 

12.

Non-Compete.

 

a.     Employee agrees that for the severance period, expiring November 30, 2014
he will not, in a capacity which actually competes with Unifi, seek employment
or consulting arrangements with or offer advice, suggestions, or input to any
company, entity or person, which may be construed to be Unifi’s competitor, and

 

b.     Employee agrees that he will not directly or indirectly, for the
severance period, expiring November 30, 2014, own any interest in, other than
ownership of less than two percent (2%) of any class of stock of a publicly held
corporation, manage, operate, control, be employed by, render advisory services
to, act as a consultant to, participate in, assess or be connected with any
competitor, as hereinafter defined, in a capacity which actually competes with
Unifi, unless approved by the Chairman and Chief Executive Officer of Unifi.

 

 

 
Page 6 of 10 Pages

--------------------------------------------------------------------------------

 

 

“Competitor” shall mean any company (incorporated or unincorporated), entity or
person engaged, with respect to Employee’s employment, in the business of
developing, producing, or distributing a product similar to any product produced
by Unifi, its affiliates or subsidiaries.

 

 

13.

Breach. Employee understands and agrees that Unifi’s obligation to perform under
this Agreement is conditioned upon Employee’s covenants and promises to Unifi as
set forth herein. In the event Employee breaches any such covenants and
promises, or causes any such covenants or promises to be breached, Unifi in its
sole and absolute discretion shall have the option to terminate its performance
of its obligations under this Agreement, and Unifi shall have no further
liability or obligation to Employee. Employee acknowledges that compliance with
Sections 10, 11, and 12 of this Agreement is necessary to protect Unifi’s
businesses and goodwill; a breach of said paragraphs will do irreparable and
continual damage to Unifi and an award of monetary damages would not be adequate
to remedy such harm; therefore, in the event he breaches or threatens to breach
this Agreement, Unifi shall be entitled to both a preliminary and permanent
injunction in order to prevent the continuation of such harm. Nothing in this
Agreement however, shall prohibit Unifi from also pursuing any other remedies.

     

 

14.

Other Representations. Employee represents and warrants that he has no knowledge
of any illegal or improper act, misrepresentation or omission, concealment of
information or any other potentially improper act committed by the Company, or
any officer, director or employee of the Company. The Company agrees to
indemnify Employee and hold him harmless of and from any and all legal,
equitable, or administrative action of third parties arising out of actions
taken by Employee within the scope of his employment. The Company agrees to
maintain tail insurance with regard to Employee’s professional malpractice and
officers and directors coverage for Employee and his actions while in the scope
of his employment until the expiration of any applicable statutes of limitation.

 

 

 
Page 7 of 10 Pages

--------------------------------------------------------------------------------

 

 

 

15.

Entire Agreement; Modification. Employee affirms that the only consideration for
the signing of this Agreement is set forth in this Agreement and that no other
promises or assurances of any kind have been made to him by the Company, its
attorneys, or any other person as an inducement for him to sign this Agreement.
This Agreement can be changed only by written amendment signed by both parties.

     

 

16.

Partial Invalidity. The parties agree that the provisions of this Agreement
shall be deemed severable and that the invalidity or unenforceability of any
portion or any provision shall not affect the validity or enforceability of the
other portions or provisions. Such provisions shall be appropriately limited and
given effect to the extent that they may be enforceable.

     

 

17.

Successors, Assigns, and Representatives. This Agreement shall inure to and be
binding upon the parties hereto, their respective heirs, legal representatives,
successors, and assigns.

     

 

18.

Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the State of North Carolina and any applicable federal laws.

     

 

19.

Notices. Any notice required or permitted to be given under this Agreement shall
be sufficient, if in writing and if sent by registered or certified mail,
postage prepaid, or telecopier to:

 

 



 

EMPLOYEE:

 

Charles F. McCoy

 

5938 Tarleton Drive

 

Oak Ridge, NC 27310



 

 

 

 
Page 8 of 10 Pages

--------------------------------------------------------------------------------

 

 

 

and to:

 

 

UNIFI:

 

Attn: William L. Jasper

 

7201 W. Friendly Avenue (27410)

 

P.O. Box 19109

 

Greensboro, NC 27419-9109

 

Fax: (336) 316-5774

 

 



 

20.

Arbitration. In the event of any differences of opinion or disputes, between
Employee and Unifi, with respect to the construction or interpretation of this
Agreement or the alleged breach thereof, which cannot be settled amicably by
agreement of the Parties, such disputes shall be submitted to and determined by
arbitration by a single arbitrator in the City of Greensboro, North Carolina, in
accordance with the rules of the American Arbitration Association and judgment
upon the award shall be final, binding and conclusive upon the Parties and may
be entered in the highest court, state or federal, having jurisdiction.

     

 

21.

Revocation. Employee understands that this Agreement may be revoked by Employee
within seven (7) days after the signing of the Agreement. To revoke the
Agreement, Employee understands that he must notify William L. Jasper in writing
that he no longer wishes to be bound by this Agreement and desires to revoke the
Agreement immediately. This Agreement shall not become effective and enforceable
until seven (7) days after it has been signed by Employee.

     

 

22.

Acknowledgement. Employee hereby acknowledges that he has been informed by the
Company (i) that he can consider this Agreement for a period of twenty-one (21)
days and (ii) that he can discuss this Agreement with an attorney of his choice.
Employee affirms that he has carefully read this entire Agreement, that he
possesses sufficient education and/or experience to fully understand the extent
and impact of its provisions, and that he enters into this Agreement of his own
free will with the intention of being legally bound.

 

 

 
Page 9 of 10 Pages

--------------------------------------------------------------------------------

 

 

 

/S/ CHARLES F. MCCOY

Charles F. McCoy

 

 

Date: 5/14/13

 

 

 

 

 

UNIFI, INC.

 

 

By: /S/ WILLIAM L. JASPER 5/14/13

       William L. Jasper

       Chairman and Chief Executive Officer

 

Page 10 of 10 Pages